The evidence adduced upon the trial of this case as to the alleged guilt of this appellant barely afforded a scintilla, and fell far short of the required rule. The trial court erred, therefore, in adjudging the defendant guilty as shown by the judgment of conviction from which this appeal was taken. The so-called scintilla rule has no application in a criminal prosecution, for in such cases the defendant enters upon his trial attended by the presumption of innocence, which under the uniform holdings of the appellate courts of this state is a matter of evidence, and such presumption continues throughout the trial, or until sufficient legal evidence has been adduced to overcome it by proving the guilt of the accused beyond a reasonable doubt and to a moral certainty. As stated, the evidence in this case failed in this respect. It follows that the judgment of conviction from which this appeal was taken must be reversed and the cause remanded. Webb v. State, post, p. 107, 166 So. 438.
Reversed and remanded.